E                 EY    GENE
                           OF      EXAS




Honorable Clifton B. Morrie, Chairmen        opinion No. O-6066
State Board of Public Accountancy of Texa6   Re: Legality of certain pro-
1205 Fair Building                                posed expenditures by the
Fort Worth, Texas                                 State Board of Public Ac-
                                                  countancy.
Dear Sir:

            Your opinion request of June 2, 1944,reads 88 follows:

          "At the next session of the Texae Legislature, the accounting
profession of this State expect8 to recommend legislation affecting the
profession of Public Accountancy in the State and in the interest of the
public welfare. In connection with tble proposed legislation the Board
Members may incur Borneexpenses which they consider necessary. Will you
please advise me specifically if the following items could be considered
expensea incident to the 'maintenance of the Board' (Art. 39 RCS):

          "(1) Traveling expenses to Board meetkingsfor the purpose of
discussing such legislation;

          "(2) Traveling expenses of individual members to Austin or
other parts of the State in connection with the proposed legislationi

          “(3) A legal fee to a firm of attorneya who would advise con-
cerning the legality of the proposed legl.slation."

          Under the provisions of Article 34 of the Revised Civil Stat-
utes, your Board is required to meet "at least once in each year for the
purpose of examining applicants for certificates, and may meet a8 many
times during the year as may be in its discretion advisable." It is clear
that the meetings above provided for are those "for the purpose of examin-
jng applicants for certificates", although other duties, connected with
the lawful purpose of such Board, by necessary implication may be performed
at such meetings, or at other meetings, as, for instance, the iesuence
of "Certified Public Accountant" certificates or degrees, revocation of'
such certificates, election of a chairman and secretary--treasurer of
the Board, prescribing of rules, regulations and by-laws, passing of ad-
ministrative orders, etc.

          Said Article 34 further provides that "the board may hold any
number of meetings, and at any time, without giving notice by publication
of such meetings, if a meeting be called for any other purpose than the
examination of applicants for certificates." We believe it reasonable
Bon. Clifton B. Morris, page 2 (04066)



that this provision only removes the requirement of notice from all meet-
ings for the purpose of performing an official duty other than examining
applicants for certificates. In other words, it does not authorize meet-
ings for purposes not expressly or by necessary implication, given by law.

          With reference to the expenses and compensation of the members
of the Board, Article 39, R.C.S., provides:

          "Each member of said board shall receive from the secretary-
treasurer of the board, out of the funds in the hands of the board, if
there be sufficient thereof, all of his necessary railroad and hotel ex-
penses for attending the meetings of said board; but otherwise shall serve
without compensation. The secretary-treasurer shall be required to keep
an account of all money received and disbursed, and shall render an an-
nual statement to the Governor showing receipts and disbursements and
the balan.ceon band. The balance shall remain in the treasury of the
board, and all expenses in connection with the maintenance of the board
shall be paid from same. No provisions of this law shall be a charge
upon the common funds of this State."

          We do not believe the purpose referred to in your first quea-
tion is one contemplated by law for which a Board meeting may properly
be held, therefore we are constrained to hold that the traveling expenses
of Board members to a meeting for such purpose would not be allowable.

          The statute contains no express provision for traveling expenses
of the type set forth in your second question, and, as we understand your
inquiry, you are asking whether or not such expenses are "expenses in
connection with the maintenance of the board" within the meaning of this
statute. After providing that members may be paid their traveling expenses
for attendence at meetings of the Board, the statute specifically provide8
that otherwise they shall serve without compensation. We feel that this
provision evidences a legislative intent that traveling expenses other
than those specifically mentioned shall not be paid from the funds of
the Board. Moreover, in speaking of expenses in connection with the main-
tenance of the Board, we feel that the legislature had in mind such ex-
penses as postage, cost of stationery, telegraph and telephone expense,
and those other expenses which are necessary to the operation of the Board
as an organization rather than those expenses which en individual member
might incur for purposes other than attendance at Board meetings. Con-
sequently, in answer to your second question, you are respectfully advised
that expenses of the type there described may not be considered expenses
in connection with the maintenance of the Board within the meaning of
Article 39.

          With reference to your third question, the Board is nowhere
expressly authorized to employ counsel. Implied authority to employ such
counsel is, we feel, negatived by those provisions of Article 4399 of
the Revised Civil Statutes wherein it is made the duty of the Attorney
General to render written advice to the heads of all State boards upon
Hon. Clifton H. Morris, page 3 (o-6066)



matters concerning their official duties. Consequently, in answer to
your third question, you are respectfully advised that a legal fee of the
type there described may not be considered an expense in connection with
the maintenance of the Board within the meaning of Article 39.

            Trusting that the foregoing fully answers your inquiries, we are

APPROVED AUG 9, 1944                                   yours very truly

/d   Gee. P. Bl.aclsburn                           ATl'ORNEyGENERALOFTEXAS

ACTIXG AITOPJ’W   GENERAL OF TEXAS
                                                   By /a/ Robert L. Lettimore, Jr.
                                                          Robert L. Lattlmare, Jr.
RLL:rt:lm                                                        Assistant.


                                       THIS OPINION
                                      CONSIDERED AND
                                       APPROVED IN
                                         LIMITED
                                        CONFEXNCE




                                                           APPROVED
                                                           OPINION
                                                          COMMITTEE
                                                          BY /s/ BWB
                                                            CHAIRM!lN